Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 5-8, 11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stille et al. (US 2019/0141760) in view of Krauss et al. (US 2017/0353490).

claim 1, Stille discloses a packet processing method (Stille, paragraph [0083], first network node 13 obtains fist network slice ID from an incoming packet), comprising:
receiving, by a control device, a first packet sent from a server, wherein the first packet comprises an identifier of a network slice corresponding to a service identifier of a terminal device, and wherein the identifier of the network slice identifies the network slice (Stille, paragraph [0047], concept of network slices extended to servers with connectivity to packet core; paragraph [0077], network slices used for different services;  paragraph [0083], first network node 13 obtains fist network slice ID from an incoming packet, the network slice ID may be determined by relating it to  the service identifier such as an IMS CSI); 
determining, by the control device, parameter information of the network slice based on the identifier of the network slice (Stille, paragraph [0084], first network node 13 determines a quality of service (QoS) for the first network slice;  paragraph [0093], first network slice ID identifies the first set of functionalities that belongs to the first network slice);
determining, by the control device based on the parameter information and a forwarding requirement of the network slice in a time period (Stille, paragraph [0085], set up a slice tunnel to the receiving node that supports the communication requirements [forwarding requirement]; paragraph [0088], required QoS per network slice changed over time; paragraph [0093], tunnel set up based on the slice ID; paragraph [0094], use the network slice ID to route the incoming traffic to a right network slice; paragraph [0101], network slice matching the set of functionalities), a forwarding path  from a first edge node to a second edge node (Stille, Fig. 11, path from Node 13 to Node 17; paragraph [0087], Node 13 the border element; paragraph [0092], Node 17 a border Node of the second core network), wherein the forwarding 
adding, by the control device, a forwarding resource comprised in the forwarding path to a forwarding resource of the network slice, wherein the forwarding path forwards a packet carrying the identifier of the network slice and wherein the packet is a service packet corresponding to a service identified  by the service identifier (Stille, paragraph [0083], the network slice ID may be determined by relating it to  the communication identifier such as an IMS CSI; paragraph [0085], set up a slice tunnel to the receiving node that supports the communication requirements; paragraph [0093], request transmission to network node 17 comprising the slice ID to set up tunnel based on the slice ID; paragraph [0094], use the network slice ID to route the incoming traffic to a right network slice).  

Stille does not explicitly disclose, but Krauss discloses wherein the control device is a software-defined networking (SDN) controller (Krauss, paragraph [0056], SDN controller).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use software-defined networking in the network of Stille.  The motivation to combine the references would have been to route the communications using known technologies.

claim 2, Stille in view of Krauss discloses the packet processing method of claim 1, wherein the first packet further comprises an identifier of the terminal device (Stille, paragraph [0083], determine network slice ID by relating it to the IP address or ICSI in the incoming packets), wherein the method further comprises sending, by the SDN controller, a second packet to the terminal device based on the identifier of the terminal device, and wherein the second packet comprises the identifier of the network slice (Stille, Fig. 11, step 1104; paragraph [0102], first network node 13 transmits the first network slice ID to the first wireless device 10). 

Regarding claim 5, Stille in view of Krauss discloses the packet processing method of claim 1, wherein the parameter information comprises an identifier of the second edge node (Stille, paragraph [0097], Destination network address information provided together with the network slice ID), and wherein before determining the forwarding path from the first edge node to the second edge node, the packet processing method further comprises determining, by the SDN controller, the second edge node based on the parameter information (Stille, paragraph [0085], tunnel established where all networks on the path support the slice type and communication requirements). 

Regarding claim 6, Stille in view of Krauss discloses the packet processing method of claim 1, wherein the parameter information comprises a quality of service (QoS) parameter (Stille, paragraph [0084], first network node 13 determines a quality of service (QoS) for the 

Claims 7 and 11 are rejected under substantially the same rationale as claims 1 and 5.  Stille additionally discloses a non-transitory memory comprising instructions; and a processor in communications with the non-transitory memory, the instructions causing the processor to be configured (Stille, paragraph [0119], computer program product comprising instruction carried out by a processor), as recited in claim 7.

Regarding claim 8, Stille in view of Krauss discloses the SDN controller of claim 7, wherein the first packet further comprises an identifier of the terminal device (Stille, paragraph [0083], determine network slice ID by relating it to the IP address or ICSI in the incoming packets), wherein the instructions Further causing the processor to be configured to send a second packet to the terminal device based on the identifier of the terminal device, wherein the second packet comprises the identifier of the network slice (Stille, Fig. 11, step 1104; paragraph [0102], first network node 13 transmits the first network slice ID to the first wireless device 10), wherein the terminal device is configured to add the identifier of the network slice to a third packet and to send the third packet to the first edge node (Stille, paragraph [0102], first wireless device may include the network slice ID in further signaling towards the core network), and wherein the identifier of the network slice instructs the first edge node to use the forwarding resource of the network slice to forward the third packet (Stille, paragraph [0094], first network slice ID used for traffic routing).

claim 16, Stille in view of Krauss discloses the packet processing method of claim 1, wherein the first edge node and the second edge node comprise a router (Stille, paragraph [0076], router).  

Regarding claim 17, Stille in view of Krauss discloses the packet processing method of claim 1.  Krauss discloses wherein the first edge node and the second edge node comprise a switch (Krauss, paragraph [0019], optical switches).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use optical switches in the network of Stille.  The motivation to combine the references would have been to route the communications using known technologies. 

Regarding claim 18, Stille in view of Krauss discloses the packet processing method of claim 1, wherein the first edge node and the second edge node comprise an optical transport network device (Krauss, paragraph [0019], optical switches).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use optical switches in the network of Stille.  The motivation to combine the references would have been to route the communications using known technologies.  
 
Regarding claim 19, Stille in view of Krauss discloses the packet processing method of claim 1, wherein the first edge node and the second edge node comprise a packet transport network device (Stille, paragraph [0082], MME, SGSN in a 5G network).  

claim 20, Stille in view of Krauss discloses the packet processing method of claim 1, wherein the first edge node and the second edge node comprise a wavelength division multiplexing device (Krauss, paragraph [0019], DWDM).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use DWDM in the network of Stille.  The motivation to combine the references would have been to route the communications using known technologies.


Claim 3, 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stille in view of Krauss, and further in view of Zong (US 2019/0021047).

Regarding claim 3, Stille in view of Krauss discloses the packet processing method of claim 1.  Stille does not explicitly disclose, but Zong discloses wherein the first packet further comprises location information of the terminal device, and wherein before determining the forwarding path from the first edge node to the second edge node, the packet processing method further comprises determining, by the SDN controller, the first edge node based on the location information (Zong, Fig. 9, paragraph [0123], select the service node based on UE location information). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the edge node based on UE location information in the invention of Stille.  The motivation to combine the references would have been to select the most appropriate edge node.  

claim 4, Stille in view of Krauss discloses the packet processing method of claim 1.  Stille does not explicitly disclose, but Zong discloses wherein the first packet further comprises location information of the terminal device (Zong, Fig. 9, paragraph [0123], select the service node based on UE location information), and wherein after receiving the first packet, the packet processing method further comprises allocating, by the SDN controller, an Internet Protocol (IP) address to the terminal device based on the location information (Zong, Fig. 9, paragraph [0090], acquire an IP address based on the serving MME corresponding to Tracking Area Update; paragraph [0113], setup IP session by allocating a temporary ID to the mobile terminal).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine an IP address based on UE location information in the invention of Stille.  The motivation to combine the references would have been to determine an IP address based on the most appropriate edge node.

Claims 9 and 10 are rejected under substantially the same rationale as claims 3 and 4.
 

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong in view of Stille, and further in view of Krauss.

Regarding claim 12, Zong discloses a terminal device (Zong, Figs. 9, 10, mobile terminal), comprising: 

515459-vl/46a processor (Zong, paragraph [0036], processing module) in communications with the non-transitory memory, wherein the instructions cause the processor (Zong, paragraph [0042], computer storage medium storing computer executable instructions) to be configured to: 
send a first message to a server, wherein the first message comprises a identifier of the terminal device, wherein the first message requests an identifier of a network slice corresponding to the identifier from the server (Zong, Fig. 10, steps 401, 402; paragraph [0080], determine network slice identity information based on identity information of the mobile terminal; paragraph [0114], select network slice and service node based on the identity of the mobile terminal; paragraph [117]-[0118]], access request received from the mobile terminal and sent to network selection function); 
receive a second message from the server, wherein the second packet comprises the identifier of the network slice (Zong, paragraph [0130], service node sends to terminal a network slice ID in Attach Accept message); and 
send a third message to a forwarding device, wherein the third message comprises the identifier of the network slice, wherein the identifier of the network slice instructing the forwarding device to use a forwarding resource of the network slice to forward the third packet (Zong, Fig. 9, messages 301, 305; paragraph [0104], access request including previously selected slice identity information; paragraph [0108], send the access request message to the appointed service node),and wherein the packet is a service packet corresponding to an identifier (Zong, Fig. 10, steps 401, 402; paragraph [0080], determine network slice identity information based 

Zong does not explicitly disclose, but Stille discloses packetized communication (Stille, paragraph [0083], first network node 13 obtains fist network slice ID from an incoming packet) and that the identifier is a service identifier that identifies a service of the terminal device (Stille, paragraph [0047], concept of network slices extended to servers with connectivity to packet core; paragraph [0077], network slices used for different services;  paragraph [0083], first network node 13 obtains fist network slice ID from an incoming packet, the network slice ID may be determined by relating it to  the service identifier such as an IMS CSI).
Stille further discloses wherein the third packet is associated with a forwarding requirement of the network slice in a time period (Stille, paragraph [0085], set up a slice tunnel to the receiving node that supports the communication requirements; paragraph [0088], required QoS per network slice changed over time) wherein the forwarding requirement of the network slice changes between different time periods (Stille, paragraph [0088], required QoS per network slice changed over time),, wherein the identifier of the network slice instructing the forwarding device to use a forwarding resource of the network slice to forward the third packet (Zong, Fig. 9, messages 301, 305; paragraph [0104], access request including previously selected slice identity information; paragraph [0108], send the access request message to the appointed service node), wherein forwarding resources for the different time periods are 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use packetized communication and determination based on a service identifier, and for forwarding resources to be adjusted as forwarding requirements of network slices to change between different time periods, in the invention of Zong.  The motivation to combine the references would have been to use select a network slice that is optimal for each service.  

Stille does not explicitly disclose, but Krauss discloses wherein the control device is a software-defined networking (SDN) controller (Krauss, paragraph [0056], SDN controller).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use software-defined networking in the network of Stille.  The motivation to combine the references would have been to route the communications using known technologies.

Regarding claim 13, Zong in view of Stille, and further in view of Krauss discloses the terminal device of claim 12, wherein the instructions further cause the processor to be configured to: 
send, before sending the third packet, a fourth packet to the server, wherein the fourth packet comprises location information of the terminal device (Zong, Fig. 9, paragraph [0120], network selection function sends and information request to the mobile terminal; paragraph 
receive a fifth packet from the server, wherein the fifth packet comprises the IP address used as a source IP address of the third packet (Zong, Fig. 9, paragraph [0090], acquire an IP address based on the serving MME corresponding to Tracking Area Update; paragraph [0113], setup IP session by allocating a temporary ID to the mobile terminal).  

Regarding claim 14, Zong discloses a terminal device (Zong, Figs. 9, 10, mobile terminal), comprising: 
a non-transitory memory comprising instructions (Zong, paragraph [0042], computer storage medium storing computer executable instructions); and 
515459-vl/46a processor (Zong, paragraph [0036], processing module) in communications with the non-transitory memory, wherein the instructions cause the processor (Zong, paragraph [0042], computer storage medium storing computer executable instructions) to be configured to: 
receive a first packet from a terminal device, wherein the first packet comprises a identifier of the terminal device, wherein the first packet requests an identifier of a network slice corresponding to the identifier from the server (Zong, Fig. 10, steps 401, 402; paragraph [0080], determine network slice identity information based on identity information of the mobile terminal; paragraph [0114], select network slice and service node based on the identity 
determine the identifier of the network slice based on an entry of a mapping relationship between the identifier of the network slice and the identifier (Zong, paragraph [0025], mapping relation between ID information of network slice and the mobile terminal; paragraph [0080], determine network slice identity information based on identity information of the mobile terminal; paragraph [0114], select network slice and service node based on the identity of the mobile terminal; paragraph [117]-[0118]], access request received from the mobile terminal and sent to network selection function); and 
send the identifier of the network slice to a controller (Zong, paragraph [0130], service node sends to terminal a network slice ID in Attach Accept message); and 
receive a second packet from the terminal device (Zong, Fig. 9, messages 301, 305; paragraph [0104], access request including previously selected slice identity information; paragraph [0108], send the access request message to the appointed service node)

Zong does not explicitly disclose, but Stille discloses packetized communication (Stille, paragraph [0083], first network node 13 obtains fist network slice ID from an incoming packet) and that the identifier is a service identifier that identifies a service of the terminal device (Stille, paragraph [0047], concept of network slices extended to servers with connectivity to packet core; paragraph [0077], network slices used for different services;  paragraph [0083], first network node 13 obtains fist network slice ID from an incoming packet, the network slice ID may be determined by relating it to  the service identifier such as an IMS CSI).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use packetized communication and determination based on a service identifier, and for forwarding resources to be adjusted as forwarding requirements of network slices to change between different time periods, in the invention of Zong.  The motivation to combine the references would have been to use select a network slice that is optimal for each service.  

Zong does not explicitly disclose, but Krauss discloses wherein the control device is a software-defined networking (SDN) controller (Krauss, paragraph [0056], SDN controller).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date 

Regarding claim 15, Zong in view of Stille, and further in view of Krauss discloses the server of claim 14, wherein the first packet further comprises location information of the terminal device (Zong, Fig. 9, paragraph [0120], network selection function sends and information request to the mobile terminal; paragraph [0123], select the service node based on UE location information), and wherein the instructions further cause the processor to be configured to allocate an Internet Protocol (IP) address to the terminal device based on the location information (Zong, Fig. 9, paragraph [0090], acquire an IP address based on the serving MME corresponding to Tracking Area Update; paragraph [0113], setup IP session by allocating a temporary ID to the mobile terminal).

Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Stille, Krauss and Zong allegedly do not disclose that a forwarding path is associated with parameter information and a forwarding requirement of the network slice in a time period, wherein the forwarding requirement of the network slice changes between different time periods, wherein forwarding resources for the different time periods are dynamically adjusted.  However, this is incorrect.  .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Centonza et al. (US 2018/0368140) discloses, in paragraph [0088], that network slice nodes 13, 14 may be SDN nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466